Order modified so as to direct the defendant to serve a bill of particulars of the third defense contained in the amended answer as follows: (a) The duties which plaintiff failed to perform; (b) the times and the places where he was intoxicated; (c) when and where he offended customers and who the customers are whom he offended; (d) how, when and in what respects he was incompetent and inefficient, and (e) wherein he was guilty of neglect of duty. As so modified, the order is affirmed, with ten dollars costs and disbursements to the appellant; the particulars to be served within ten days after service of a copy of the order to be entered herein. The plaintiff is entitled to know in what respect the defendant claims that he did not faithfully perform the agreement, etc. (Stern v. Bellas, Hess & Co., 166 App. Div. 806), and the names of the customers who are claimed to have been offended and alienated may be required. (Evening Herald Co. v. Kilmer, 167 App. Div. 399.) Lazansky, P. J., Young, Kapper, Scudder and Davis, JJ., concur.